Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 26, 2020

                                       No. 04-19-00732-CR

                                      Eric Nathaniel REEL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR11077
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due by January 21, 2020. Appellant’s first motion
requesting an extension of time to file the brief was granted, extending the deadline for filing the
brief to February 20, 2020. Neither the brief nor a motion for extension of time to file the brief
has been filed.

        We therefore ORDER appellant’s attorney to file his brief by March 9, 2020. If neither
the brief nor an extension of time to file the brief is filed by the date ordered, we will order the
appeal abated and remanded to the trial court for a hearing to determine whether appellant or
appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).




                                                      _________________________________
                                                      Beth Watkins, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court